Exhibit 10.2

 

 

MIRANT CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

[g27581kgi001.jpg]

 

This Restricted Stock Unit Award (this “Award”) is made as of January 13, 2006,
by MIRANT CORPORATION, a US corporation (the “Company”) to [EXECUTIVENAME]
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an employment agreement with Executive, dated
as of [DATE] (the “Agreement”) providing for the grant to Executive of
restricted stock units (“Restricted Stock Units”) upon the Company’s emergence
from bankruptcy protection; and

 

WHEREAS, pursuant to the terms of the Agreement the Compensation Committee of
the Board of Directors of the Company (the “Board”) has granted to Executive an
award of Restricted Stock Units to promote Executive’s long-term interests in
the success of the Company;

 

NOW THEREFORE, the Company awards Restricted Stock Units to Executive pursuant
to the following terms and conditions:

 

1.             Restricted Stock Unit Award.  The Company hereby grants to
Executive an award of [NUMBER OF UNITS] Restricted Stock Units that are to be
settled in common stock of the Company (“Common Stock”).  The Restricted Stock
Units shall be transferable only in accordance with the provisions of Section 8
of this Award and subject to the restrictions and other conditions set forth
herein.  This Award is granted, and the shares to be delivered to Executive in
settlement of the Restricted Stock Units shall be issued, under the Mirant
Corporation 2005 Omnibus Incentive Compensation Plan (the “Plan”).

 

2.             Restrictions.  Except as provided in Section 3 below, the
Restricted Stock Units shall vest and become transferable as follows:

 

a.     [VEST PERCENTAGE 1] of the Restricted Stock Units shall vest [VEST DATE
1];

 

b.              [VEST PERCENTAGE 2] of the Restricted Stock Units shall vest
[VEST DATE 2];

 

c.     [VEST PERCENTAGE 3] of the Restricted Stock Units shall vest [VEST DATE
3]; and

 

1

--------------------------------------------------------------------------------


 

d.     [VEST PERCENTAGE 4] of the Restricted Stock Units shall vest [VEST DATE
4].

 

3.             Change in Employment Status. 

 

a.             Termination Without Cause, Non-Renewal, for Good Reason, Death or
Disability.  In the event of Executive’s termination of employment with the
Company (regardless of whether such termination is in connection with a Change
in Control (as defined in the Agreement)) (i) by the Company without Cause (as
defined in the Agreement), (ii) by reason of the failure of the Company to offer
to renew the Agreement (as provided in the Agreement), (iii) by Executive for
Good Reason (as defined in the Agreement) or (iv) as a result of Executive’s
death or Disability (as defined in the Agreement), all Restricted Stock Units
that have not already vested, as of the date of such termination, shall vest
immediately and become nonforfeitable.

 

b.             Termination for Cause, Voluntary Resignation Without Good
Reason.  In the event of Executive’s termination of employment with the Company
(i) by the Company for Cause or (ii) by reason of Executive’s resignation from
the Company for any reason other than Good Reason, all Restricted Stock Units
that have not already vested as of the date of such termination shall be
immediately forfeited by Executive.

 

4.             Book Entry Account.  Within a reasonable time after the date of
this Award, the Company shall instruct its transfer agent to establish a book
entry account representing the Restricted Stock Units in Executive’s name
effective as of the grant date, provided that the Company shall retain control
of such account until the Restricted Stock Units have become vested in
accordance with this Award and shares of Common Stock have been issued in
settlement of the Restricted Stock Units.

 

5.             Distribution of Shares.  Consistent with the provisions of
Section 3 of this Award and except as provided in the following sentence, on the
day following Executive’s termination of employment with the Company or
immediately prior to the occurrence of a Change on Control (provided that the
Change of Control qualifies as a change in control event as defined by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the applicable regulations and guidance thereunder), Executive (or in the event
of death or incapacity in connection with a Disability, the Executive’s
executor, administrator, trustee, guardian or other duly appointed legal
representative, as the case may be) shall receive one share of the Company’s
Common Stock, as provided in Section 1 above in satisfaction of each Restricted
Stock Unit credited to his account under Section 4 above and vested either
theretofore or by reason of the event resulting in such termination. 
Notwithstanding the foregoing, to the extent required to comply with
Section 409A of the Code and the applicable regulations and guidance thereunder,
any distribution of shares of Common Stock under this Award shall be delayed to
the first day after the six-month anniversary of Executive’s separation from
service, as defined in Code Section 409A and the applicable regulations and
guidance thereunder.

 

6.             Stockholder Rights; Dividend Equivalents.  The Restricted Stock
Units do not confer to Executive or any Permitted Transferee any rights of a
stockholder of the Company unless and until shares of Common Stock are in fact
issued to such person in connection with the Restricted Stock Units.  However,
if and when dividends or other distributions are paid with respect to the Common
Stock while the Restricted Stock

 

2

--------------------------------------------------------------------------------


 

Units are outstanding, the dollar amount or fair market value of such dividends
or distributions with respect to the number of shares of Common Stock then
underlying the Restricted Stock Units shall be converted into additional
Restricted Stock Units based on the fair market value of the Common Stock as of
the date such dividends or distributions were payable, and such additional
Restricted Stock Units shall be credited to Executive’s account under Section 4
hereof and shall be subject to the same transfer restrictions and conversion
provisions as apply to the Restricted Stock Units with respect to which they
relate.

 

7.             Withholding.  Executive shall pay all applicable federal, state
and local income and employment taxes (including taxes of any foreign
jurisdiction), which the Company is required to withhold at any time with
respect to the Restricted Stock Units.  Such payment shall be made in full, at
Executive’s election, in cash or check, by withholding from Executive’s next
normal payroll check, or by the tender of shares of Common Stock previously
owned by Executive.  Shares tendered as payment of required withholding shall be
valued at the closing price per share of Common Stock on the date such
withholding obligation arises.  Without limiting the foregoing, Executive may
elect that any such withholding requirement be satisfied, in whole or in part,
by having the Company withhold from the Restricted Stock Units upon settlement a
number of shares of Common Stock having a fair market value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.

 

8.             Transferability.  Except as otherwise provided in this Agreement,
the Restricted Stock Units shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner, whether by the operation of law or
otherwise.  Any attempted transfer of the Restricted Stock Units prohibited by
this Section 8 shall be null and void.

 

9.             Adjustments.  In the event that the outstanding shares of Common
Stock are subject to a stock split or changed into or exchanged for a different
number or kind of shares or other securities of the Company or other corporation
by reason of a merger, consolidation, reorganization, recapitalization,
reclassification, combination of shares or a dividend payable in capital stock,
or a similar corporate structural change, then the rights of the Executive shall
be appropriately adjusted as to the number of shares of Common Stock subject to
the Restricted Stock Unit Award.  The granting of the Restricted Stock Units
pursuant to this Award shall not affect in any way the right or power of the
Company to make adjustments, reorganizations, reclassifications, or changes of
its capital or business structure or to merge, consolidate, dissolve, liquidate,
or sell or transfer all or any part of its business or assets.

 

10.           Change in Control.  Article 19 of the Plan shall govern this Award
in the event of a Change of Control.  Article 19 generally provides that upon a
Change of Control of the Company, the Restricted Stock Units will become fully
vested and nonforfeitable, unless a new “Replacement Award” (as defined in the
Plan) is granted to Executive.

 

11.           Agreement and Plan Provisions.  In addition to the terms and
conditions set forth herein, this Award is subject to and governed by the terms
and conditions set forth in the Agreement and in the Plan, which are
incorporated herein by

 

3

--------------------------------------------------------------------------------


 

reference.  In the event of any conflict between the provisions of this Award or
the Plan and the Agreement, the Agreement shall control.

 

12.           Notice.  Any written notice required or permitted by this Award
shall be mailed, certified mail (return receipt requested) or hand-delivered,
addressed to Company’s Senior Vice President – Administration at Company’s North
American headquarters at 1155 Perimeter Center West, Atlanta, Georgia 30338, and
to Executive at his most recent home address on record with the Company, with a
copy [NAME AND ADDRESS].  Notices are effective upon receipt.

 

13.           Miscellaneous.

 

(a)           Limitation of Rights.  The granting of this Award shall not give
Executive any rights to similar grants in future years or any right to be
retained in the employ or service of the Company or its subsidiary or interfere
in any way with the right of the Company or any such subsidiary to terminate
Executive’s services at any time, or the right of Executive to terminate his
services at any time.

 

(b)           Severability.  If any term, provision, covenant or restriction
contained in this Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in this Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(c)           Controlling Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Award shall be
governed by, and construed in accordance with, the laws of the State of Georgia.

 

(d)           Arbitration.  Any dispute or controversy arising under or in
connection with the Agreement or this Award or otherwise in connection with the
Executive’s employment by the Company that cannot be mutually resolved by the
parties to the Agreement or this Award and their respective advisors and
representatives shall be settled exclusively by arbitration in Atlanta, Georgia
in accordance with the rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by Executive, or if such two individuals cannot agree on the selection
of the arbitrator, who shall be selected by the American Arbitration
Association.  The Company shall reimburse Executive’s reasonable legal fees if
he prevails on a material issue in an arbitration.

 

(e)           Construction.  This Award contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof, except that this Award
shall be subject to the terms and conditions set forth in the Agreement.  There
are no other representations, agreements, arrangements or understandings, oral
or written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.

 

(f)            Headings.  Section and other headings contained in this Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Award or any provision
hereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Chairman and Chief Executive Officer
executes this Award on behalf of the Company as of the day and year first set
forth above.

 

 

MIRANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its: Chairman and Chief Executive Officer

 

5

--------------------------------------------------------------------------------